  Case 3:20-cv-00037-DHB-BKE Document 6 Filed 07/23/20 Page 1 of 1

                                                                                      iLtD
                                                                                         r>
                                                                            i.i.b blSfCi;Oi oG!j:■j I
                                                                                  UGUSTA OiV.

                      IN THE UNITED STATES DISTRICT COURT^Q Jtj|_ 23 4H ||;                        j r
                                                                                                   »o

                    FOR THE SOUTHERN DISTRICT OF GEORGIA             i“ I

                                                                     SLERK
                                                                              SO.
                                 DUBLIN DIVISION


MELVIN PLEAS.                                )
                                             )
             Plaintiff.                      )
                                             )
      V.                                     )           CV 320-037
                                             )
GEORGIA D.O.C.; COMMISSIONER                 )
WARD;TELFAIR STATE PRISON                    )
ADMINISTRATION; D. W. BEASLEY;               )
TELFAIR STATE PRISON MEDICAL                 )
DEPARTMENT; DR. CHENEY; and                  )
MEDICAL PERSONNEL,                           )
                                             )
             Defendants.                     )


                                     ORDER



      After a careful, de novo review of the tile, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and       -OSES this civil action.


       SO ORDERED this                                       2020, at Augusta, Georgia.




                                                  UNITED ST/TES DISTRICT ,I>I^GE
